UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6988



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHELIOUS ANTOINE ROOKS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-312; CA-03-356)


Submitted:   October 29, 2004             Decided:   December 7, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Alphelious Antoine Rooks, Appellant Pro Se. David John Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          In   this   case,   the   district   court   denied   relief   on

Alphelious Antoine Rooks’ 28 U.S.C. § 2255 (2000) motion and denied

Rooks’ motion to alter or amend the judgment.           After noting his

appeal, Rooks requested that the district court issue a certificate

of appealability on five issues. The district court granted a

certificate of appealability on two issues: (1) whether counsel was

ineffective for failure to investigate Rooks’ criminal history and

for stipulating to a factually erroneous history; and (2) whether

Rooks’ Sixth Amendment rights were violated because the judge, not

the jury, made determinations relating to drug quantity and first

degree murder.   The court denied a certificate of appealability on

the following issues: (3) whether counsel was ineffective for not

calling Rooks to the stand; (4) whether counsel was ineffective for

not investigating Kermic Williams as a potential defense witness;

and (5) whether counsel’s cumulative errors constituted ineffective

assistance of counsel.

          Rooks seeks to appeal the district court’s order denying

relief on claims (1) and (2) and denying his motion to alter or

amend. He also moves to expand the certificate of appealability to

include claims (3) and (4).    With regard to the denial of relief on

claims (1) and (2), we have reviewed the record and find no

reversible error.     We therefore affirm on the reasoning of the




                                    - 2 -
district court.   Nos. CR-99-312; CA-03-356 (E.D. Va. May 7, 2004

and June 22, 2004).

          With regard to the district court’s denial of relief on

claims (3) and (4), an appeal may not be taken from the final order

in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).   A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).       We have independently

reviewed the record and conclude that Rooks has not made the

requisite showing.    Accordingly, we deny the motion to expand the

certificate of appealability, deny a certificate of appealability,

and dismiss the appeal.    We deny as moot the motion to place the

case in abeyance pending the district court’s ruling on the motion

for a certificate of appealability. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                  AFFIRMED IN PART;
                                                  DISMISSED IN PART